



GENESCO INC.
SECOND AMENDED AND RESTATED
2009 EQUITY INCENTIVE PLAN


Section 1.
Purpose.



This plan shall be known as the “Second Amended and Restated Genesco Inc. 2009
Equity Incentive Plan” (the “Plan”). The purpose of the Plan is to promote the
interests of Genesco Inc., a Tennessee corporation (the “Company”), its
Subsidiaries and its stockholders by (i) attracting and retaining key officers,
employees, and directors of, and consultants to, the Company and its
Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals; (iii)
enabling such individuals to participate in the long-term growth and financial
success of the Company; (iv) encouraging ownership of stock in the Company by
such individuals; and (v) linking their compensation to the long-term interests
of the Company and its stockholders. With respect to any awards granted under
the Plan that are intended to comply with the requirements of “performance-based
compensation” under Section 162(m) of the Code, the Plan shall be interpreted in
a manner consistent with such requirements.


Section 2.
Definitions.



As used in the Plan, the following terms shall have the meanings set forth
below:


(a)“Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.


(b)“Alternative Award” has the meaning set forth in Section 13.3 hereof.


(c)“Award” shall mean any Option, Stock Appreciation Right, Restricted Share
Award, Restricted Share Unit, Performance Award, Other Stock-Based Award or
other award (whether cash or Share-based) granted under the Plan, whether
singly, in combination or in tandem, to a Participant by the Committee pursuant
to such terms, conditions, restrictions and/or limitations, if any, as the
Committee may establish or which are required by applicable legal requirements.


(d)“Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.


(e)“Beneficial Ownership” (including correlative terms) shall have the meaning
given such term in Rule 13d-3 promulgated under the Exchange Act.


(f)“Board” shall mean the Board of Directors of the Company.


(g)“Cause” shall mean, unless otherwise defined in the applicable Award
Agreement, (i) the engaging by the Participant in willful misconduct that is
injurious to the Company or its Subsidiaries or Affiliates, or (ii) the
embezzlement or misappropriation of funds or property of the Company or its
Subsidiaries or Affiliates by the Participant. For purposes of this paragraph,
no act, or failure to act, on the Participant’s part shall be considered
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that the Participant’s action or omission
was in the best interest of the Company. Any determination of Cause for purposes
of the Plan or any Award shall be made by the Committee in its sole discretion.
Any such determination shall be final and binding on a Participant.


(h)“Change in Control” shall mean any of the following events:







--------------------------------------------------------------------------------





(i)any person or entity, including a “group” as defined in Section 13(d)(3) of
the Exchange Act, other than the Company or a wholly-owned subsidiary thereof or
any employee benefit plan of the Company or any of its Subsidiaries, acquired
Beneficial Ownership of the Company’s securities having 25% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors of the Company unless such acquisition is
approved by a majority of the directors of the Company in office immediately
preceding such acquisition;


(ii)as the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, contested election or any combination of
the foregoing transactions, less than a majority of the combined voting power of
the then outstanding securities of the Company or any successor company or
entity entitled to vote generally in the election of the directors of the
Company or such other corporation or entity after such transaction is held in
the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;


(iii)during any period of two (2) consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each Director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3rds) of the Directors of the Company then still in office who were (i)
Directors of the Company at the beginning of any such period, and (ii) not
initially (a) appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of a Person other than
the Board, or (b) designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (i) or (ii) above or (iv) or
(v) below;


(iv)a complete liquidation or dissolution of the Company; or


(v)the sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).


Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than fifty percent (50%) of the combined voting power of the then
outstanding voting securities of the Company as a result of the acquisition of
voting securities of the Company by the Company which, by reducing the number of
voting securities of the Company then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if the
Subject Person becomes the Beneficial Owner of any new or additional voting
securities of the Company in a related transaction or after such share
acquisition by the Company the Subject Person becomes the Beneficial Owner of
any new or additional voting securities of the Company which in either case
increases the percentage of the then outstanding voting securities of the
Company Beneficially Owned by the Subject Person, then a Change in Control shall
be deemed to occur.


Unless otherwise provided in an applicable Award Agreement, solely for the
purpose of determining the timing of any payments pursuant to any Awards
constituting a “deferral of compensation” subject to Section 409A of the Code, a
Change in Control shall be limited to a “change in the ownership of the
Company,” a “change in the effective control of the Company,” or a “change in
the ownership of a substantial portion of the assets of the Company” as such
terms are defined in Section 1.409A-3(i)(5) of the U.S. Treasury Regulations. No
Award Agreement shall define a Change in Control in such a manner that a Change
in Control would be deemed to occur prior to the actual consummation of the
event or transaction that results in a change in control of the Company (e.g.,
upon the announcement, commencement, or stockholder approval of any event or
transaction that, if completed, would result in a change in control of the
Company).


(i)“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.


(j)“Committee” shall mean the Compensation Committee of the Board or a
subcommittee thereof, or such other committee designated by the Board to
administer the Plan. To the extent that compensation realized in respect of
Awards is intended to be “qualified performance based compensation” under Code
Section 162(m) and the Committee is not comprised solely of individuals who are
“outside directors” within the meaning of Code Section 162





--------------------------------------------------------------------------------





(m), the Committee may from time to time delegate some or all of its functions
under the Plan to a committee or subcommittee composed of members that meet the
relevant requirements.


(k)“Consultant” shall mean any consultant to the Company or its Subsidiaries or
Affiliates.


(l)“Covered Officer” shall mean at any date (i) any individual who, with respect
to the previous taxable year of the Company, was a “covered employee” of the
Company within the meaning of Code Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the taxable year of the Company in which the compensation expense
associated with any applicable Award would otherwise be deductible by the
Company and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a “covered employee” with respect to the taxable year of the
Company in which the compensation expense associated with any applicable Award
would otherwise be deductible by the Company.


(m)“Director” shall mean a member of the Board.


(n)“Disability” shall mean, unless otherwise defined in the applicable Award
Agreement, a disability that would qualify as a total and permanent disability
under the Company’s then current long-term disability plan.


(o)“Employee” shall mean a current or prospective officer or employee of the
Company or of any Subsidiary or Affiliate.


(p)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.


(q)“Fair Market Value” with respect to the Shares, shall mean, for purposes of a
grant of an Award as of any date, (i) the closing sales price of the Shares on
the New York Stock Exchange, or any other such exchange or market as is the
principal trading market for the Shares, on such date, or in the absence of
reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported (or in either case, such other price
based on actual trading on the applicable date that the Committee determines is
appropriate), or (ii) in the event there is no public market for the Shares on
such date, the fair market value as determined, in good faith and by the
reasonable application of a reasonable valuation method by the Committee in its
sole discretion, and for purposes of a sale of a Share as of any date, the
actual sales price on that date.


(r)“Grant Price” means the price established at the time of grant of an SAR
pursuant to Section 6 used to determine whether there is any payment due upon
exercise of the SAR.


(s)“Good Reason” shall have the definition given such term in a Participant’s
Award Agreement, or in the absence of such definition, as determined in good
faith by the Committee, and with respect to any award constituting a deferral of
compensation within the meaning of Section 409A of the Code, consistent with the
provisions thereof.


(t)“Incentive Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Section 6 of the Plan and that is intended to meet
the requirements of Section 422 of the Code or any successor provision thereto.


(u)“Non-Qualified Stock Option” shall mean an option to purchase Shares from the
Company that is granted under Sections 6 or 10 of the Plan and is not an
Incentive Stock Option.


(v)“Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary of the Company.


(w)“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.


(x)“Option Price” shall mean the purchase price payable to purchase one Share
upon the exercise of an Option.





--------------------------------------------------------------------------------







(y)“Other Stock-Based Award” shall mean any Award granted under Sections 9 or 10
of the Plan. For purposes of the share counting provisions of Section 4.1
hereof, an Other Stock-Based Award that is not settled in cash shall be treated
as (i) an Option Award if the amounts payable thereunder will be determined by
reference to the appreciation of a Share, and (ii) a Restricted Share Award if
the amounts payable thereunder will be determined by reference to the full value
of a Share.


(z)“Participant” shall mean any Employee, Director, Consultant or other person
who receives an Award under the Plan.


(aa)“Performance Award” shall mean any Award granted under Section 8 of the
Plan. For purposes of the share counting provisions of Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as (i) an Option
Award if the amounts payable thereunder will be determined by reference to the
appreciation of a Share, and (ii) a Restricted Share Award if the amounts
payable thereunder will be determined by reference to the full value of a Share.


(ab)“Performance Period” means the period over which a performance goal
underlying a Performance Award shall be evaluated.


(ac)“Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.


(ad)“Restricted Period” shall mean the period over which a Restricted Share,
Restricted Share Unit or Performance Award shall vest.


(ae)“Restricted Share” shall mean any Share granted under Sections 7 or 10 of
the Plan.


(af)“Restricted Share Unit” shall mean any unit granted under Sections 7 or 10
of the Plan.


(ag)“Retirement” shall mean, unless otherwise defined in the applicable Award
Agreement, retirement of a Participant from the employ or service of the Company
or any of its Subsidiaries or Affiliates in accordance with the terms of the
applicable Company retirement plan or, if a Participant is not covered by any
such plan, the Participant’s voluntary termination of employment on or after
such Participant’s 65th birthday.


(ah)“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.


(ai)“Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.


(aj)“Shares” shall mean shares of the common stock, $1.00 par value, of the
Company.


(ak)“Share Reserve” has the meaning set forth in Section 4.1 of the Plan.


(al)“Stock Appreciation Right” or “SAR” shall mean a stock appreciation right
granted under Sections 6 or 10 of the Plan that entitles the holder to receive,
with respect to each Share encompassed by the exercise of such SAR, the amount
determined by the Committee and specified in an Award Agreement. In the absence
of such a determination, the holder shall be entitled to receive, with respect
to each Share encompassed by the exercise of such SAR, the excess of the Fair
Market Value of such Share on the date of exercise over the Grant Price
applicable to such SAR.


(am)“Subsidiary” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.


(an)“Substitute Awards” shall mean Awards granted solely in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.





--------------------------------------------------------------------------------







(ao)“Vesting Period” means the period of time specified by the Committee during
which vesting restrictions for an Award are applicable.


Section 3.Administration.


1.Authority of Committee. The Plan shall be administered, construed and
interpreted by the Committee, which shall be appointed by and serve at the
pleasure of the Board; provided, however, with respect to Awards to Non-Employee
Directors, all references in the Plan to the Committee shall be deemed to be
references to the Board. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have full power and authority in its
discretion to:


(i)designate Participants, determine eligibility for participation in the Plan
and decide all questions concerning eligibility for and the amount of Awards
under the Plan;


(ii)determine the type or types of Awards to be granted to a Participant;


(iii)determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with
Awards;


(iv)determine the timing, terms, and conditions of any Award;


(v)accelerate the time at which all or any part of an Award may be settled or
exercised;


(vi)determine whether, to what extent, and under what circumstances, Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited or suspended and the method or methods by which
Awards may be settled, exercised, canceled, forfeited or suspended;


(vii)determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee;


(viii)grant Awards as an alternative to, or as the form of payment for grants or
rights earned or payable under, other bonus or compensation plans, arrangements
or policies of the Company or a Subsidiary or Affiliate;


(ix)grant Substitute Awards on such terms and conditions as the Committee may
prescribe, subject to compliance with the Incentive Stock Option rules under
Section 422 of the Code and the nonqualified deferred compensation rules under
Section 409A of the Code, where applicable;


(x)make all determinations under the Plan concerning the termination of any
Participant’s employment or service with the Company or a Subsidiary or
Affiliate, including whether such termination occurs by reason of Cause, Good
Reason, Disability, Retirement, or in connection with a Change in Control and
whether a leave constitutes a termination of employment;


(xi)interpret and administer the Plan and any instrument or agreement relating
to, or Award made under, the Plan;


(xii)except to the extent prohibited by Section 6.2, amend or modify the terms
of any Award at or after grant with the consent of the holder of the Award;


(xiii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and







--------------------------------------------------------------------------------





(xiv)make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14 hereunder to amend or
terminate the Plan. The exercise of an Option or receipt of an Award shall be
effective only if an Award Agreement shall have been duly executed and delivered
on behalf of the Company following the grant of the Award.


3.2    Committee Discretion Binding. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award. A
Participant or other holder of an Award may contest a decision or action by the
Committee with respect to such person or Award only on the grounds that such
decision or action was arbitrary or capricious or was unlawful, and any review
of such decision or action shall be limited to determining whether the
Committee’s decision or action was arbitrary or capricious or was unlawful.


3.3    Delegation. Subject to the terms of the Plan, the Committee’s charter and
applicable law, the Committee may delegate to one or more officers or managers
of the Company or of any Subsidiary or Affiliate, or to a Committee of such
officers or managers, the authority, subject to such terms and limitations as
the Committee shall determine, to grant Awards to or to cancel, modify or waive
rights with respect to, or to alter, discontinue, suspend or terminate Awards
held by Participants who are not officers or directors of the Company for
purposes of Section 16 or who are otherwise not subject to such Section.


Section 4.
Shares Available For Awards.



4.1    Shares Available. Subject to the provisions of Section 4.2 below, the
maximum aggregate number of Shares which may be issued pursuant to all Awards
after the effective date of the amendment and restatement of this Plan is two
million nine hundred sixty nine thousand four hundred four (2,969,404) Shares,
which includes four hundred sixty nine thousand four hundred four (469,404)
shares previously available for grant, less the number of Shares subject to
Awards that are granted under the Plan after April 30, 2016 (the “Share
Reserve”). The number of Shares with respect to which Incentive Stock Options
may be granted shall be no more than 2,000,000.


(a)    Each Share with respect to which an Option or SAR is granted shall reduce
the Share Reserve by one (1) Share. Each Share subject to an Award other than an
Option or SAR that is granted prior to the effective date of the second
amendment and restatement of this Plan shall reduce the Share Reserve by one and
eighty-three one-hundredths (1.83) Shares. Each Share subject to an Award other
than an Option or SAR that is granted on or after the effective date of the
second amendment and restatement of this Plan shall reduce the Share Reserve by
two (2) shares.


(b)    If any Award granted under this Plan shall expire, terminate, be settled
in cash (in whole or in part) or otherwise be forfeited or canceled for any
reason before it has vested or been exercised in full, the Shares subject to
such Award shall, to the extent of such expiration, cash settlement, forfeiture,
or termination, again be available for Awards under the Plan, in accordance with
this Section 4.1. If any Award granted under the Genesco Inc. 2005 Equity
Incentive Plan (the “2005 Plan”) shall expire, terminate, be settled in cash (in
whole or in part) or otherwise be forfeited or canceled for any reason before it
has vested or been exercised in full, the Shares subject to such Award shall, to
the extent of such expiration, cash settlement, forfeiture, or termination,
again be available for Awards under the Plan, and the Share Reserve shall be
increased, in accordance with this Section 4.1. Notwithstanding the foregoing,
the following Shares underlying any Award under the 2005 Plan or the Plan will
not again become available for Awards under the Plan: (1) Shares tendered or
withheld in payment of the Option Price of an Option, (2) Shares tendered or
withheld to satisfy any tax withholding obligation with respect to any Award,
(3) Shares repurchased by the Company with proceeds received from the exercise
of an Option, and (4) Shares subject to an SAR that are not issued in connection
with the Share settlement of that SAR upon its exercise. The Committee may make
such other determinations not inconsistent with this Section 4.1(b) regarding
the counting of Shares issued pursuant to this Plan as it deems necessary or
advisable, provided that such determinations shall be permitted by law.







--------------------------------------------------------------------------------





(c)     Any Shares that again become available for grant pursuant to this
Section 4.1 shall be added back as (i) one (1) Share if such Shares were subject
to an Option or SAR granted under the Plan or the 2005 Plan, (ii) as one and
eighty-three one-hundredths (1.83) Shares if such Shares were subject to Awards
other than Options or SARs granted under the Plan or the 2005 Plan prior to the
Effective Date, and (iii) two (2) Shares if such Shares were subject to Awards
other than Options or SARs granted under the Plan or the Prior Plan on or after
the Effective Date.


(d)    Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 300,000 Shares.


4.2    Adjustments. In the event that any dividend (other than regular,
recurring dividends) or other distribution (whether in the form of cash, Shares,
other securities or other property), recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other similar corporate transaction or event
affects the Shares, then the Committee shall in an equitable and proportionate
manner as determined by the Committee (and, as applicable, in such manner as is
consistent with Sections 162(m), 422 and 409A of the Code and the regulations
thereunder) either: (i) adjust any or all of (1) the aggregate number of Shares
or other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan, provided
that the number of Shares subject to any Award shall always be a whole number;
(3) the grant or exercise price with respect to any Award under the Plan; and
(4) the limits on the number of Shares or Awards that may be granted to
Participants under the Plan in any calendar year; (ii) provide for an equivalent
award in respect of securities of the surviving entity of any merger,
consolidation or other transaction or event having a similar effect; or (iii) 
make provision for a cash payment to the holder of an outstanding Award in
exchange for the cancellation of such Award.


4.3    Substitute Awards. Any Shares issued by the Company as Substitute Awards
in connection with the assumption or substitution of outstanding grants from any
acquired company shall not reduce the Share Reserve.


Section 5.
Eligibility.



Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.


Section 6.
Stock Options and Stock Appreciation Rights.



6.1    Grant. The grant of an Option shall take place when the Committee by
resolution, written consent or other appropriate action determines to grant such
Option for a particular number of Shares to a particular Participant at a
particular Option Price. An Option may be granted with or without a related SAR.
A SAR may be granted with or without a related Option. The provisions of Option
Awards need not be the same with respect to each Participant. In the case of
Incentive Stock Options, the terms and conditions of such grants shall be
subject to and comply with Section 422 of the Code, as from time to time
amended, and any regulations implementing such statute. To the extent the
aggregate Fair Market Value (determined at the time the Incentive Stock Option
is granted) of the Shares with respect to which all Incentive Stock Options are
exercisable for the first time by an Employee during any calendar year (under
all plans described in Section 422(d) of the Code) exceeds $100,000, such
Options shall be treated as Non-Qualified Stock Options.


6.2    Price. The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted and the Grant Price at the time each
SAR is granted. Except in the case of Substitute Awards, the Option Price of an
Option may not be less than the Fair Market Value of the Shares with respect to
which the Option is granted on the date of grant of such Option. Except with
respect to Substitute Awards, SARs may not have a Grant Price less than the Fair
Market Value of a Share on the date of grant. In the case of Substitute Awards
or Awards granted in connection with an adjustment provided for in Section 4.2
of the Plan in the form of Options, such grants shall have an Option Price per
Share that is intended to maintain the economic value of the Award that was
replaced or adjusted,





--------------------------------------------------------------------------------





as determined by the Committee. Except as required by the provisions of
Section 4.2 hereof, the Committee shall not have the power to (i) amend the
terms of previously granted Options or SARs to reduce the Option Price of
outstanding Options or the Grant Price of outstanding SARs, (ii) cancel such
Options or SARs in exchange for cash or a grant of either substitute Options or
SARs with a lower Exercise Price or Grant Price than the cancelled Award, or any
other Award, (iii) take any other action with respect to an Option or SAR that
would be treated as a repricing under the rules and regulations of the New York
Stock Exchange or such other principal securities exchange on which the Shares
are traded, in each case without the approval of the Company’s shareholders.


6.3    Term. Each Option and SAR and all rights and obligations thereunder shall
expire on the date determined by the Committee and specified in the Award
Agreement; provided, that no Option or SAR shall be exercisable after the
expiration of ten (10) years from the date such Option or SAR was granted.
Notwithstanding the preceding sentence, the period of time over which an Option,
other than an Incentive Stock Option, may be exercised shall be automatically
extended if on the scheduled expiration of such Option, the Participant’s
exercise of such Option would violate applicable securities law; provided, that
during the extended exercise period the Option may only be exercised to the
extent the Option was exercisable in accordance with its terms immediately prior
to such scheduled expiration date; provided further, that such extended exercise
period shall end thirty (30) days after the exercise of such Option first would
no longer violate such laws.


6.4    Exercise.


(a)    Each Option and SAR shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter. The Committee may impose such
conditions with respect to the exercise of Options, including without
limitation, any relating to the application of federal, state or foreign
securities laws or the Code, as it may deem necessary or advisable. The exercise
of any Option granted hereunder shall be effective only at such time as the sale
of Shares pursuant to such exercise will not violate any state or federal
securities or other laws.


(b)    An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.


(c)    Payment of the Option Price shall be made in (i) cash or cash
equivalents, or, (ii) at the discretion of the Committee, by transfer, either
actually or by attestation, to the Company of unencumbered Shares previously
acquired by the Participant, valued at the Fair Market Value of such Shares on
the date of exercise (or next preceding trading date, if the date of exercise is
not a trading date), together with any applicable withholding taxes, such
transfer to be upon such terms and conditions as determined by the Committee,
(iii) by a combination of (i) or (ii), or (iv) by any other method approved or
accepted by the Committee in its sole discretion, including, if the Committee so
determines, (x) a cashless (broker-assisted) exercise that complies with
applicable laws or (y) withholding Shares (net-exercise) otherwise deliverable
to the Participant pursuant to the Option having an aggregate Fair Market Value
at the time of exercise equal to the total Option Price. Until the optionee has
been issued the Shares subject to such exercise, the optionee shall possess no
rights as a stockholder with respect to such Shares.


(e)    At the Committee’s discretion, the amount payable as a result of the
exercise of a SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.


6.5    Termination of Employment or Service. Except as otherwise provided in the
applicable Award Agreement at or after grant, an Option may be exercised only to
the extent that it is then exercisable, and if at all times during the period
beginning with the grant date of such Option and ending on the date of exercise
of such Option the Participant is an Employee, Non-Employee Director or
Consultant, and the Option shall terminate immediately upon a termination of
employment of the Participant.







--------------------------------------------------------------------------------





6.6    Ten Percent Stock Rule. Notwithstanding any other provisions in the Plan,
if on a grant date, the optionee owns directly or indirectly (within the meaning
of Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.


6.7    Transferability of Options. Except as provided in this Section 6.7, no
Options or SARs shall be (i) transferable otherwise than by will or the laws of
descent and distribution, or (ii) exercisable during the lifetime of the
Participant by anyone other than the Participant. An Award Agreement may provide
that Non-Qualified Stock Options or SARs granted to a Participant may be
transferred by such Participant to a Permitted Transferee (as defined below),
provided that (i) such Non-Qualified Stock Options or SARs shall be fully
vested; (ii) there is no consideration for such transfer (other than receipt by
the Participant of interest in an entity that is a Permitted Transferee); (iii)
the Participant (or such Participant’s estate or representative) shall remain
obligated to satisfy all income or other tax withholding obligations associated
with the exercise of such Non-Qualified Stock Options or SARs; (iv) the
Participant shall notify the Company in writing prior to such transfer and
disclose to the Company the name and address of the Permitted Transferee and the
relationship of the Permitted Transferee to the Participant; and (v) such
transfer shall be effected pursuant to transfer documents in a form approved by
the Company. A Permitted Transferee may not further assign or transfer any such
Non-Qualified Stock Options or SARs otherwise than by will or the laws of
descent and distribution. Following the transfer of Non-Qualified Stock Options
or SARs to a Permitted Transferee, such Non-qualified Stock Options or SARs
shall continue to be subject to the same terms and conditions that applied to
them prior to their transfer by the Participant, except that they shall be
exercisable by the Permitted Transferee to whom such transfer was made rather
than by the transferring Participant. For the purposes of the Plan, the term
"Permitted Transferee" means, with respect to a Participant, (i) any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law of the Participant, including adoptive relationships, and (ii) a
trust, partnership or other entity in which the Participant or the persons
described in clause (i) above have more than fifty percent of the beneficial
interest.


6.8    Minimum Vesting Period. Except for Substitute Awards, or in connection
with the death or disability of the Participant, or in the event of a Change in
Control, Option and SAR Awards (including any Other Stock-Based Awards the value
of which is dependent on the appreciation of Shares) shall have a Vesting Period
of not less than one (1) year from the date of grant; provided, that the
Committee has the discretion to waive this requirement with respect to an Award
at or after grant, so long as the total number of Shares that are issued
pursuant to Awards having an originally stated Vesting Period of less than one
year from the date of grant (inclusive of any performance periods related
thereto) shall not exceed 5% of the Share Reserve.


Section 7.
Restricted Shares And Restricted Share Units.



7.1    Grant. Restricted Share and Restricted Share Unit Awards shall be
evidenced by Award Agreements in such form as the Committee shall from time to
time approve, which agreements shall comply with and be subject to the terms and
conditions provided hereunder and any additional terms and conditions
established by the Committee that are consistent with the terms of the Plan. The
provisions of Restricted Share and Restricted Share Unit Awards need not be the
same with respect to all Participants. The Award Agreement shall set forth a
period of time during which the grantee must remain in the continuous employment
of the Company in order for the forfeiture and transfer restrictions to lapse
(the “Restricted Period”). If the Committee so determines, the restrictions may
lapse during such Restricted Period in installments with respect to specified
portions of the Shares covered by the Restricted Share or Restricted Share Unit
Award. The Award Agreement may also, in the discretion of the Committee, set
forth performance or other conditions that will subject the Shares to forfeiture
and transfer restrictions. The Committee may, at its discretion, waive all or
any part of the restrictions applicable to any or all outstanding Restricted
Share and Restricted Share Unit Awards.







--------------------------------------------------------------------------------





7.2    Restricted Shares. At the time of a Restricted Share Award, a certificate
representing the number of Shares awarded thereunder shall be registered in the
name of the grantee. Such certificate shall be held by the Company or any
custodian appointed by the Company for the account of the grantee subject to the
terms and conditions of the Plan, and shall bear such a legend setting forth the
restrictions imposed thereon as the Committee, in its discretion, may determine.
The foregoing to the contrary notwithstanding, the Committee may, in its
discretion, provide that a Participant’s ownership of Restricted Shares prior to
the lapse of any transfer restrictions or any other applicable restrictions
shall, in lieu of such certificates, be evidenced by a “book entry” (i.e., a
computerized or manual entry) in the records of the Company or its designated
agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner.


(a)    Dividends and Other Distributions. Prior to the lapse of any applicable
transfer restrictions, Participants holding Restricted Shares shall have the
right to receive any cash dividends paid with respect to such Shares while they
are so held, unless determined otherwise by the Committee and set forth in the
Award Agreement. The Committee may apply any restrictions to such dividends that
the Committee deems appropriate. Except as set forth in the Award Agreement, in
the event (a) of any adjustment as provided in Section 4.2, or (b) any shares or
securities are received as a dividend, or an extraordinary dividend is paid in
cash on Restricted Shares, any new or additional Shares or securities or any
extraordinary dividends paid in cash received by a recipient of Restricted
Shares shall be subject to the same terms and conditions, including any transfer
restrictions, as relate to the original Restricted Shares.


(b)    Other Rights. Unless otherwise provided in the applicable Award
Agreement, the grantee shall have all other rights of a stockholder with respect
to the Restricted Shares, including the right to vote such Shares, subject to
the following restrictions: (i) the grantee shall not be entitled to delivery of
the stock certificate until the expiration of the Restricted Period and the
fulfillment of any other restrictive conditions set forth in the Award Agreement
with respect to such Shares; (ii) none of the Shares may be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of during
such Restricted Period or until after the fulfillment of any such other
restrictive conditions; and (iii) except as otherwise determined by the
Committee at or after grant, all of the Shares shall be forfeited and all rights
of the grantee to such Shares shall terminate, without further obligation on the
part of the Company, unless the grantee remains in the continuous employment of
the Company for the entire Restricted Period in relation to which such Shares
were granted and unless any other restrictive conditions relating to the
Restricted Share Award are met.


(c)    Termination of Restrictions. At the end of the Restricted Period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the Restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be (or, in the case
of book-entry Shares, such restrictions and restricted stock legend shall be
removed from the confirmation and account statements delivered to the
Participant or the Participant’s beneficiary or estate, as the case may be, in
book-entry form).


7.3    Restricted Share Units. Each Restricted Share Unit shall have a value
equal to the Fair Market Value of a Share. Restricted Share Units shall be paid
in cash, Shares, other securities or other property, as determined in the sole
discretion of the Committee, upon the lapse of the restrictions applicable
thereto, or otherwise in accordance with the applicable Award Agreement. Unless
otherwise provided in a Restricted Share Unit Award Agreement, a Participant
will not be entitled to receive dividend equivalent rights in respect of
Restricted Share Units at the time of any payment of dividends to stockholders
on Shares. In no event shall a Participant receive dividends on unvested
Restricted Share Units until such Awards have vested, though such dividends may
be accumulated and paid concurrently with the vesting or settlement of unvested
Restricted Share Units. Except as otherwise determined by the Committee at or
after grant, Restricted Share Units may not be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of, and all Restricted
Share Units and all rights of the grantee to such Restricted Share Units shall
terminate, without further obligation on the part of the Company, unless the
grantee remains in continuous





--------------------------------------------------------------------------------





employment of the Company for the entire Restricted Period in relation to which
such Restricted Share Units were granted and unless any other restrictive
conditions relating to the Restricted Share Unit Award are met.


Section 8.
Performance Awards.



8.1    Grant. The provisions of Performance Awards need not be the same with
respect to all Participants. A Performance Award may consist of a right that is
(i) denominated in cash or Shares (including but not limited to Restricted
Shares or Restricted Share Units), (ii) valued, as determined by the Committee,
in accordance with the achievement of such performance goals during such
Performance Periods as the Committee shall establish, and (iii) payable at such
time and in such form as the Committee shall determine.


8.2    Terms and Conditions. Subject to the terms of the Plan and any applicable
Award Agreement, the Committee shall determine the performance goals to be
achieved during any Performance Period, the length of any Performance Period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award. The Committee may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment. In the
event the Committee provides for dividends or dividend equivalents to be payable
with respect to any Performance Awards denominated in Shares, actual payment of
such dividends or dividend equivalents shall be conditioned upon the performance
goals underlying the Performance Award being met.


8.3    Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the Performance Period or, in
accordance with the procedures established by the Committee, on a deferred
basis. A Participant’s rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.


8.4    Termination of Employment or Service. Except as otherwise provided in the
applicable Award Agreement at or after grant, if during a Performance Period a
Participant’s employment with the Company or any Subsidiary terminates, then
such Participant shall not be entitled to any payment with respect to the
Performance Awards relating to such Performance Period. Such provisions shall be
determined in the sole discretion of the Committee, not need be uniform among
all such Awards issued pursuant to the Plan, and may reflect distinctions based
on the reasons for the termination of employment.


Section 9.
Other Stock-Based Awards.



The Committee shall have the authority to determine the Participants who shall
receive an Other Stock-Based Award, which may consist of any right that is an
Award of Shares or an Award denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares), as deemed by the
Committee to be consistent with the purposes of the Plan. Subject to the terms
of the Plan and any applicable Award Agreement, the Committee shall determine
the terms and conditions of any such Other Stock-Based Award.


Section 10.
Non-Employee Director Awards.



10.1    Awards. The Board may provide that all or a portion of a Non-Employee
Director’s annual retainer, meeting fees and/or other awards or compensation as
determined by the Board, be payable (either automatically or at the election of
a Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law. Subject to applicable legal
requirements, the Board may also grant Awards to Non-Employee Directors pursuant
to the terms of the Plan, including any Award described in Sections 6, 7 or 9
above.





--------------------------------------------------------------------------------







10.2    Applicable Limits. Notwithstanding anything herein to the contrary, the
aggregate value of all compensation paid or granted, as applicable, to any
individual for service as a Non-Employee Director with respect to any calendar
year, including equity Awards granted and cash fees paid by the Company to such
Non-Employee Director, shall not exceed five hundred thousand dollars ($500,000)
in value, calculating the value of any equity Awards granted during such
calendar year based on the grant date fair value of such Awards for financial
reporting purposes. The Board may make exceptions to the applicable limit in
this Section 10.2 for individual Non-Employee Directors in extraordinary
circumstances, such as where any such individual Non-Employee Directors are
serving on a special litigation or transactions committee of the Board, as the
Board may determine in its discretion, provided that the Non-Employee Director
receiving such additional compensation may not participate in the decision to
award such compensation involving such Non-Employee Director.


Section 11.
Provisions Applicable To Covered Officers And Performance Awards.



11.1    In General. Notwithstanding anything in the Plan to the contrary, unless
the Committee determines that a Performance Award to be granted to a Covered
Officer should not constitute “qualified performance-based compensation” for
purposes of Code Section 162(m), Performance Awards granted to Covered Officers
shall be subject to the terms and provisions of this Section 11. Accordingly,
unless otherwise determined by the Committee, if any provision of the Plan or
any Award Agreement relating to such an Award does not comply or is inconsistent
with Code Section 162(m), such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements, and no provision shall be
deemed to confer upon the Committee discretion to increase the amount of
compensation otherwise payable to a Covered Officer in connection with any such
Award upon the attainment of the performance criteria established by the
Committee.


11.2    Performance Goals. The Committee may grant Performance Awards to Covered
Officers based solely upon the attainment of performance targets related to one
or more performance goals selected by the Committee from among the goals
specified below. For the purposes of this Section 11, performance goals shall be
limited to one or more of the following Company, Subsidiary, operating unit,
business segment or division financial performance measures:


(a)    earnings before interest, taxes, depreciation and/or amortization;


(b)    operating income or profit;


(c)    operating efficiencies;


(d)    return on equity, assets, capital, capital employed or investment;


(e)    net income;


(f)    earnings per share;


(g)    utilization;


(h)    gross profit;


(i)    stock price or total stockholder return;


(j)    customer growth;


(k)    debt reduction;


(l)    strategic business objectives, consisting of one or more objectives based
on meeting
specified cost targets, business expansion goals and goals relating to
acquisitions or
divestitures; or





--------------------------------------------------------------------------------







(m)    any combination thereof.


Each goal may be expressed on an absolute and/or relative basis, may be
expressed to take into account the Company’s or business segment’s cost of
capital, may be based on or otherwise employ comparisons based on internal
targets, the past performance of the Company or any Subsidiary, operating unit,
business segment or division of the Company and/or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital, stockholders’ equity and/or
Shares outstanding, or to assets or net assets. The Committee may appropriately
provide for the adjustment of any evaluation of performance under criteria set
forth in this Section 11.2 to exclude any of the following events that occur
during a Performance Period: (i) asset write-downs, (ii) litigation or claim
judgments or settlements, (iii) the effect of changes in tax law, accounting
principles or other such laws or provisions affecting reported results, (iv)
accruals for reorganization and restructuring programs, (v) any items that are
unusual in nature or infrequently occurring within the meaning of generally
accepted account principles or other extraordinary items that are included in in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, or (vi) any event either not directly related to the operations
of the Company or not within the reasonable control of the Company’s management;
provided, that the Committee commits to make any such adjustments within the 90
day period set forth in Section 11.4 hereof.


11.3    Limitations. With respect to any Covered Officer, the maximum annual
number of Shares in respect of which all Share-settled Performance Awards may be
granted under Section 8 of the Plan is 500,000 and the maximum value of all
Performance Awards settled in cash that may be granted under Section 8 of the
Plan in any fiscal year is $5,000,000.


11.4    Procedure. To the extent necessary to comply with Code Section 162(m),
with respect to grants of Performance Awards, no later than ninety (90) days
following the commencement of each Performance Period (or such other time as may
be required or permitted by Code Section 162(m)), the Committee shall, in
writing, (1) select the performance goal or goals applicable to the Performance
Period, (2) establish the various targets and bonus amounts which may be earned
for such Performance Period, and (3) specify the relationship between
performance goals and targets and the amounts to be earned by each Covered
Officer for such Performance Period. Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such Performance Period. In determining the
amount earned by a Covered Officer for a given Performance Period, subject to
any applicable Award Agreement, the Committee shall have the right to reduce
(but not increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant in its sole
discretion to the assessment of individual or corporate performance for the
Performance Period.


Section 12.
Termination Of Employment.



The Committee shall have the full power and authority to determine the terms and
conditions that shall apply to any Award upon a termination of employment with
the Company, its Subsidiaries and Affiliates, including a termination by the
Company with or without Cause, by a Participant voluntarily, or by reason of
death, Disability or Retirement, and may provide such terms and conditions in
the Award Agreement or in such rules and regulations as it may prescribe. Such
terms and conditions need not be the same with respect to all Awards or all
Participants.


Section 13.
Change In Control.



13.1    Accelerated Vesting and Payment of Awards. Subject to the provisions of
Section 13.3, in the event of a Change in Control, each Option and SAR then
outstanding shall be fully exercisable regardless of the exercise schedule
otherwise applicable to such Option and/or SAR, and the Restricted Period shall
lapse as to each Restricted Share and each Restricted Share Unit then
outstanding. In connection with such a Change in Control, the Committee may, in
its discretion, either by the terms of the Award Agreement applicable to any
Award or by resolution adopted prior to the occurrence of the Change in Control,
provide that each Option, SAR, Restricted Share, Restricted Share Unit and/or
Other Stock-Based Award shall, upon the occurrence of such Change in Control, be
cancelled in exchange





--------------------------------------------------------------------------------





for a payment per share/unit in an amount based on Fair Market Value of the
Award with reference to the Change in Control, which amount may be zero (0) if
applicable.


13.2    Performance Awards. Subject to the provisions of Section 13.3 and unless
otherwise provided in an Award Agreement or other documents governing a
Performance Award, in the event of a Change in Control, (a) any outstanding
Performance Awards relating to Performance Periods ending prior to the Change in
Control which have been earned but not paid shall become immediately payable,
(b) all then-in-progress Performance Periods for Performance Awards that are
outstanding shall end, and all Participants shall be deemed to have earned an
award based on actual performance during the shortened performance period or a
pro rata amount of the target award opportunity based on the number of months
that have elapsed during the Performance Period in question, and (c) the Company
shall pay all such Performance Awards in cash, within thirty (30) days of such
Change in Control, based on the Change in Control price unless such awards are
assumed as Alternative Awards pursuant to Section 13.3.


13.3    Alternative Awards. Notwithstanding Section 13.1 or 13.2(a) or (c), no
cancellation, acceleration of exercisability, vesting, cash settlement or other
payment shall occur with respect to any Option, SAR, Restricted Share,
Restricted Share Unit, Performance Award and/or Other Stock-Based Award if the
Committee reasonably determines in good faith prior to the occurrence of a
Change in Control that such Option, SAR, Restricted Share, Restricted Share
Unit, Performance Award and/or Other Stock-Based Award shall be honored or
assumed, or new rights substituted therefor (such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by a Participant’s
employer (or the parent or an affiliate of such employer) immediately following
the Change in Control; provided that any such Alternative Award must:


(a)    be based on stock that is traded on an established securities market;


(b)    provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
such Option, SAR, Restricted Share, Restricted Share Unit, Performance Award
and/or Other Stock-Based Award, including, but not limited to, an identical or
better exercise or vesting schedule;


(c)    have substantially equivalent value to such Option, SAR, Restricted
Share, Restricted Share Unit, Performance Award and/or Other Stock-Based Award
(determined at the time of the Change in Control); and


(d)    have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated for any reason other than
for Cause, or if Participant terminates his or her employment for Good Reason,
all of such Participant’s Options, SARs, Restricted Shares, Restricted Share
Units, Performance Awards and/or Other Stock-Based Award shall be deemed
immediately and fully exercisable and/or all restrictions shall lapse, and shall
be settled for a payment per each share of stock subject to the Alternative
Award in cash, in immediately transferable, publicly traded securities, or in a
combination thereof, in an amount equal to (i) the Fair Market Value of such
stock on the date of the Participant’s termination (with respect to any
Restricted Shares, Restricted Share Units, earned Performance Awards and/or
Other Stock-Based Awards (if applicable)), or (ii) the excess of the Fair Market
Value of such stock on the date of the Participant’s termination over the
corresponding exercise or base price per share, if any (with respect to any
Option, SARs and/or Other Stock-Based Award (if applicable)).


13.4    No Implied Rights; Other Limitations. No Participant shall have any
right to prevent the consummation of any of the acts described in Section 4.2 or
this Section 13 affecting the number of Shares available to, or other
entitlement of, such Participant under the Plan or such Participant’s Award. Any
actions or determinations of the Committee under this Section 13 need not be
uniform as to all outstanding Awards, nor treat all Participants identically.
Notwithstanding the adjustments described in Section 13.1, any changes to
Incentive Stock Options pursuant to this Section 13 shall, unless the Committee
determines otherwise, only be effective to the extent such adjustments or
changes do not cause a “modification” (within the meaning of Section 424(h)(3)
of the Code) of such Incentive Stock Options or adversely affect the tax status
of such Incentive Stock Options.


13.5.    Termination, Amendment, and Modifications of Change in Control
Provisions. Notwithstanding any other provision of the Plan or any Award
Agreement provision, the provisions of this Section 13 may not be terminated,





--------------------------------------------------------------------------------





amended, or modified on or after the date of a Change in Control to materially
impair any Participant’s Award theretofore granted and then outstanding under
the Plan without the prior written consent of such Participant.


Section 14.
Amendment And Termination.



14.1    Amendments to the Plan. The Board may amend, alter, suspend, discontinue
or terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without stockholder approval if such approval is necessary to comply with any
tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to comply.


14.2    Amendments to Awards. Subject to the restrictions and shareholder
approval requirements set forth in Section 6.2, the Committee may waive any
conditions or rights under, amend any terms of or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted, prospectively or
retroactively; provided that any such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination that would materially and adversely
affect the rights of any Participant or any holder or beneficiary of any Award
theretofore granted shall not to that extent be effective without the consent of
the affected Participant, holder or beneficiary.


14.3    Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles, subject to any restrictions otherwise set forth in the
Plan.


14.4    Cancellation and Rescission of Awards. The Board or the Committee may
cancel, rescind, suspend, withhold or otherwise limit or restrict any unexpired,
unpaid, or deferred Awards of an officer at any time if (a) the Board, or an
appropriate committee thereof has determined that any fraud, negligence, or
intentional misconduct was a significant contributing factor to the Company
having to restate all or a portion of its financial statement(s), (b) the
officer engaged in any fraud or misconduct that caused or contributed to the
need for the restatement, and (c) the amount of compensation that would have
been paid or payable to the officer pursuant to the Award had the financial
results been properly reported would have been lower than the amount actually
paid or payable. An officer shall be liable to the Company for the reimbursement
of any bonus or incentive compensation paid to the officer, and for gains
realized on the exercise of stock options or SARs under the circumstances
described in (a) to (c) of this Section 14.4.


In addition, any Award granted pursuant to this Plan shall be subject to
mandatory repayment by the Participant to the Company (i) to the extent set
forth in any Award Agreement, (ii) to the extent that such Participant is, or in
the future becomes, subject to (a) any “clawback” or recoupment policy adopted
by the Company or any Affiliate thereof to comply with the requirements of any
applicable laws, rules or regulations, including pursuant to final rules adopted
by the SEC pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act, or otherwise, or (b) any applicable laws which impose mandatory recoupment,
under circumstances set forth in such applicable laws, including the
Sarbanes-Oxley Act of 2002.


Section 15.
General Provisions.



15.1    Limited Transferability of Awards. Except as otherwise provided in the
Plan or in an Award Agreement at or after grant, no Award shall be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant, except by will or the laws of descent and distribution; provided,
that in no event shall any transfer for value be permitted. No transfer of an
Award by will or by laws of descent and distribution shall be effective to bind
the Company unless the Company shall have been furnished with written notice
thereof and an authenticated copy of the will and/or such other evidence as the
Committee may deem necessary or appropriate to establish the validity of the
transfer.


15.2    Dividend Equivalents. Except as otherwise provided in the Plan, an Award
may provide the Participant with dividends or dividend equivalents, payable in
cash, Shares, other securities or other property on a current or





--------------------------------------------------------------------------------





deferred basis. All dividend or dividend equivalents which are not paid
currently may, at the Committee’s discretion, accrue interest, be reinvested
into additional Shares, or, in the case of dividends or dividend equivalents
credited in connection with Performance Awards, be credited as additional
Performance Awards and paid to the Participant if and when, and to the extent
that, payment is made pursuant to such Award. Notwithstanding the foregoing (but
subject to Section 4.2), neither dividends nor dividend equivalents may be
payable with respect to Options or SARs.


15.3    No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.


15.4    Share Certificates. All certificates for Shares or other securities of
the Company or any Subsidiary or Affiliate (or, if any such Shares or securities
are in book-entry form, such book-entry balances and confirmation and account
statements with respect thereto) delivered under the Plan pursuant to any Award
or the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other requirements of the SEC or any state securities commission
or regulatory authority, any stock exchange or other market upon which such
Shares or other securities are then listed, and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates (or confirmation and account statements for book-entry Shares) to
make appropriate reference to such restrictions.


15.5    Withholding Taxes.    The Company, a Subsidiary or an Affiliate shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company,
Subsidiary or Affiliate), including all payments under this Plan, or make other
arrangements for the collection of (including through the sale of Shares
otherwise issuable pursuant to the applicable Award), all legally required
amounts necessary to satisfy any and all federal, state, local and foreign
withholding and employment-related tax requirements attributable to an Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Award or a disqualifying disposition of Common
Stock received upon exercise of an Incentive Stock Option; or (b) require a
Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Award. To the extent specified by
the Committee, withholding may be satisfied by withholding Shares to be received
upon exercise or vesting of an Award or by delivery to the Company of previously
owned Shares, in each case (x) as may be required to avoid the Company’s or the
Affiliates’ or Subsidiaries’ incurring an adverse accounting charge, and (y)
based on the Fair Market Value of the Shares on the wage payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate. In
addition, the Company may reasonably delay the issuance or delivery of Shares
pursuant to an Award as it determines appropriate to address tax withholding and
other administrative matters.


15.6    Compliance with Section 409A of the Code. No Award (or modification
thereof) shall provide for deferral of compensation that does not comply with
Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. In the event that it is reasonably determined by the Board or Committee
that, as a result of Section 409A of the Code and the regulations thereunder,
payments in respect of any Award under the Plan may not be made at the time
contemplated by the terms of the Plan or the relevant Award agreement, as the
case may be, without causing the Participant holding such Award to be subject to
taxation under Section 409A of the Code, the Company will make such payment on
the first day that would not result in the Participant incurring any tax
liability under Section 409A of the Code; which, if the Participant is a
“specified employee” within the meaning of the Section 409A, shall be the first
day following the six-month period beginning on the date of Participant’s
termination of employment. Unless otherwise provided in an Award Agreement or
other document governing the issuance of such Award, payment of any Performance
Award intended to qualify as a “short term deferral” within the meaning of
Section 1.409A-1(b)(4)(i) of the U.S. Treasury Regulations shall be made between
the first day following the close of the applicable Performance Period and the
last day of the “applicable 2 ½ month period” as defined therein. Although the
Company intends to administer the Plan so that Awards will be exempt





--------------------------------------------------------------------------------





from, or will comply with, the requirements of Section 409A of the Code, the
Company does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Section 409A of the Code or any other provision of
federal, state, local or foreign law. The Company shall not be liable to any
Participant for any tax, interest, or penalties that Participant might owe as a
result of the grant, holding, vesting, exercise, or payment of any Award under
the Plan.


15.7    Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by electronic signature or other electronic indication of acceptance,
and that such Participant agree to such further terms and conditions as
specified in such agreement or document. The grant of an Award under this Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in this Plan as
being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the agreement or other document evidencing such Award.


15.8    No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.


15.9    No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.


15.10    No Rights as Stockholder. Subject to the provisions of the Plan and the
applicable Award Agreement, no Participant or holder or beneficiary of any Award
shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.


15.11    Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.


15.12    Severability. If any provision of the Plan or any Award is, or becomes,
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Person or Award and the remainder of the Plan and any
such Award shall remain in full force and effect.


15.13    Other Laws. The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.







--------------------------------------------------------------------------------





15.14    No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.


15.15    Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.


Section 16.
Term Of The Plan.



16.1    Effective Date. The Plan was effective as of June 24, 2009, and this
second amendment and restatement shall be effective upon the approval of the
Board and the Company’s stockholders (such approval date, the “Effective Date”);
provided, that the previous Plan shall remain in effect in the event the
Company’s stockholders fail to approve this Plan.


16.2    Expiration Date. No new Awards shall be granted under the Plan after the
tenth anniversary of the Effective Date. Unless otherwise expressly provided in
the Plan or in an applicable Award Agreement, any Award granted hereunder may,
and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the tenth anniversary of the
Effective Date.











